05/26/2021


                  IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                           Case Number: DA 20-0570

                                            DA 20-0570


  JAMES T. & ELIZABETH GRUBA and LEO G.
  & JEANNE R. BARSANTI,
                                                                             FILED
                                                                            MAY 2 5 2021
                              Appellants,
                                                                         Bowen Greenwood
     v.                                                                Clerk of Supreme Cour";
                                                                          State of Montana

  MONTANA PUBLIC SERVICE COMMISSION,
                                                                       ORDER
                               Appellee,
     and

  NORTHWESTERN ENERGY,

                               Appellee.



          This Court reviews briefs to ensure compliance with Rules 11 and 12 ofthe Montana
Rules of Appellate Procedure.
          M. R. App. P. 11(4)(a) requires that a reply brief shall not exceed 5,000 words.
Appellants' certificate of cornpliance states that the reply brief word count does not exceed
6,541 words.
          After reviewing the Appellants' reply brief filed on May 24, 2021, this Court has
determined that the brief does not comply with the Rules and must be resubmitted.
Therefore,
          IT IS ORDERED that the referenced brief is rejected.
          IT IS FURTHER ORDERED that a signed original and nine copies of the revised
brief ordered herein be filed within ten (10) days of the date of this Order with the Clerk
of this Court and that one copy of the revised brief be served on each counsel of record;
          IT IS FURTHER ORDERED that no changes, additions, or deletions other than
those specified in this Order inay be made to the brief as originally filed; and
       IT IS FURTHER ORDERED that the times for any subsequent briefing contained
in M. R. App. P. 13 shall run from the date of refiling of the brief being returned this date.
       The Clerk is directed to provide a true copy of this Order to the Appellants and to
all parties of record.
       DATED this 25 day of May,2021.


                                                For the Court,



                                                              Chief Justice




                                           2